                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

CABLE THOMAS PARKS                                                                 PLAINTIFF

v.                                  2:19-cv-00008-JM-JJV

RICKY THORN, Deputy,
Monroe County Sheriff’s Department; et al.                                     DEFENDANTS


                                            JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed. It is certified that an in forma

pauperis appeal from this Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 17th day of June, 2019.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
